Order entered October 10, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01163-CV

                         IN RE SUSAN GRIFFIN WARREN, Relator

                 Original Proceeding from the 302nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-14-06580

                                             ORDER
                            Before Justices O’Neill, Lang and Brown

       Before the Court are relator’s motion for rehearing of the Court’s denial of her petition

for writ of mandamus and relator’s motion for extension of time. We DENY both the motion for

rehearing and the motion for extension of time without prejudice to relator filing an appeal of

any final order of the trial court. To the extent relator seeks an extension of time to file a notice

of appeal, the Court will consider any such motion at the time the notice of appeal, accompanied

by a motion for extension of time, if necessary, is filed. TEX. R. APP. P. 26.3.


                                                       /s/    DOUGLAS S. LANG
                                                              JUSTICE